ORDER
PER CURIAM.
In this receivership proceeding, the trial court signed two orders on February 16, 2001. Chase Manhattan Bank and Bank One, N.A., Appellants, wanted to appeal from both orders and filed a single notice stating that they desired to “appeal from the court orders” regarding four actions that the court took in the two orders. We docketed the appeals in a single cause.
Because Appellants have perfected an appeal from two entirely separately orders, we believe that the proper course of action is to docket the appeal from each order as a separate appeal with an identifiable cause number. Thus, we will retain the appeal from the “Order on Motions to Terminate Injunction and Motion to Release Property from Receivership” dated February 16, 2001, as Cause Number 10-01-00081-CV and docket the appeal from the “Order on Motion to Enforce Rule 11 Agreement” also dated February 16, 2001, as Cause Number 10-01-00196-CV. Because the issues have been fully briefed, argued, and Cause Number 10-01-00081-CV has been submitted, the Cause No. 10-01-00196-CV will be submitted when filed. No further briefing is required.
Although we believe that, as long as the requirements of Rules 25 and 26 of the Rules of Appellate Procedure are met, a single notice of appeal can be effective to perfect an appeal from more than one trial court order, the better practice would be to file a separate notice of appeal for each separate order from which a party desires to appeal. See Tex.R.App. P. 25 (Perfecting Appeal) & 26 (Time to Perfect Appeal) & 26.